Case: 16-31073      Document: 00514220180         Page: 1    Date Filed: 11/01/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 16-31073                                  FILED
                                  Summary Calendar                        November 1, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
KEVIN J. MUTH,

                                                 Plaintiff-Appellant

v.

PAM HEARN; TAMMY POOLE; JOEL WILLIAMS; MICHELLE NORRIS;
JAMES LEBLANC; JERRY GOODWIN,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:16-CV-893


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Kevin J. Muth, Louisiana prisoner # 631935, appeals the dismissal of his
42 U.S.C. § 1983 complaint under 28 U.S.C. §§ 1915(e)(2)(B) and 1915A. He
also moves for document production. In his complaint, Muth alleged that the
defendants acted with deliberate indifference to his serious medical needs.
Specifically, he asserted that prison officials ignored medical issues, stemming



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-31073    Document: 00514220180      Page: 2   Date Filed: 11/01/2017


                                 No. 16-31073

from his diagnosed carpal tunnel syndrome and other medical conditions. He
re-urges those challenges on appeal.
      Muth’s arguments are unavailing.          Even if the assertions in his
complaint are true, his contentions effectively amount to a disagreement with
the treatment and care provided and do not amount to a constitutional
violation. Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991); see Gobert
v. Caldwell, 463 F.3d 339, 346, 349 n.32 (5th Cir. 2006); Mendoza v. Lynaugh,
989 F.2d 191, 194-95 (5th Cir. 1993). To the extent that Muth is arguing, with
the benefit of liberal construction, that prison officials sent him to
administrative segregation in retaliation for his medical requests, his
conclusional allegations do not show any retaliatory motive from prison
officials or but-for causation. See Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir.
1995). Accordingly, the dismissal of Muth’s § 1983 action is AFFIRMED. His
motion for document production is DENIED AS MOOT.
      Our affirmance and the district court’s dismissal count as a single strike
under § 1915(g). See § 1915(g); Adepegba v. Hammons, 103 F.3d 383, 387-88
(5th Cir. 1996). Muth is WARNED that if he accumulates three strikes, he will
not be allowed to proceed in forma pauperis in any civil action or appeal unless
he is under imminent danger of serious physical injury. See § 1915(g).




                                       2